Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that the previously cited prior art of Hirata fail to teach the non-continuous transmission of MBMS data. 
Examiner disagrees.  The Board also disagrees.  See the Board comments on page 6, last paragraph in the decision mailed January 29, 2021.
Applicant further argues that the previously cited prior art of Zhang (US PGPUB
20070275742) is not considered as being prior art because Zhang is a bypass continuation of PCT/CN05/01125 which was filed in English language, the 102(e) date of December 15, 2006, which after the priority date of the standing Application.
Examiner refers applicant the Translation w/r WO-2006010325, which is a Publication for the PCT with a filing date of February 2, 2006.  Therefore, the previous rejection is maintained because the filing date of WO-2006010325 is before Applicant priority date of December 2006. 




Claim Rejections - 35 USC §103
7. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action
(a) A patent may not be obtained though the invention is not identically disclosed
or described as set forth in section 102 of this title, if the differences between the
subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made
to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was
made.

8. 	This application currently names joint inventors. In considering patentability of the
claims under pre-AlA 35 U.S.C. 103(a), the examiner presumes that the subject matter
of the various claims was commonly owned at the time any inventions covered therein
were made absent any evidence to the contrary. Applicant is advised of the obligation
under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was
not commonly owned at the time a later invention was made in order for the examiner to
consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AlA 35 U.S.C.
102(e), (f) or (g) prior art under pre-AlA 35 U.S.C. 103(a).

9. 	Claims 2-5 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over Hirata (US PGPUB 20050159127) in view of Mori et al (US USPGPUB
20030055996) and Terry et al (USPGPUB 20120307622) and Kettunen (USPGPUB
2005/0232271.)

Regarding claim 2, Hirata (US PGPUB 20050159127) disclose communication
method of performing radio communication between a mobile terminal and a base
station (see abstract, para: 0021, UE/mobile station, nodeb)
transmitting, discontinuously, by circuitry of the base station (see para: 0021,
base station stops transmitted data), data of a multimedia broadcast multicast
service (MBMS) to the mobile terminal (See para: 0025, 0026, MBMS communicates
MBMS content data w/r to mobile stations/mobile terminal).
Although Hirata fail to teach transmitting, discontinuously, by the circuitry,
synchronization signals to the mobile terminal, in a similar endeavor, Mori et al disclose
discontinuously transmitting, by the circuitry, synchronization signals to the mobile
terminal (see Figure 7, para: 0057, server (base station/control unit) stops
synchronization signal transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement discontinuously transmitting
synchronization signals as taught by Mori et al with the teachings of Hirata for the
purpose of further providing base station with MS terminal transmission intentions.
Although both Hirata and Mori et al are not clear on disclosing wherein the data
of the MBMS and the synchronization signals are transmitted at different time from each
other, in analogous art, Terry disclose data of the MBMS and the synchronization
signals are transmitted at different time (See para: 0032, 0034, interrupting
concurrently transmitting signals, and processing timing of first signal and
second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the data of the
MBMS and the synchronization signals are transmitted at different time from each other
as taught by Terry et al with the combined teachings of Hirata and Mori et al for the
purpose of further providing base station with MS terminal transmission intentions.
Although Terry et al, Hirata and Mori et al fail to teach transmitting in
discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al
disclose transmitting in discontinuous intervals, by circuitry of base station (see Figure
4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a
wireless MBMS communication system whereby the communication between
base station and UE includes discontinuous transmission periods wherein the
transmission originates from base stations.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement transmitting in discontinuous
intervals, by circuitry of base station as taught by Kettunen et al with the combined
teachings of Hirata, Mori et al and Terry et al for the purpose of further providing base
station with MS terminal transmission intentions.

Regarding claim 3, Hirata disclose a mobile terminal (see para: 0021, UE,
mobiles); and a base station having a first transmitter that transmit discontinuously,
data of a MBMS to the mobile (see para: 0025, 0026, MBMS communicates MBMS
content data w/r to mobile stations/mobile terminal.)
Although Hirata is not clear on disclosing the base station having a second
transmitter that transmits discontinuously synchronization signals, in analogous art, Mori
et al (See Figure 7, para: 0057, multiple servers (multiple antennae) (base
station/control unit) stops synchronization signal transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement a second transmitter that
discontinuously transmits synchronization signals as taught by Mori et al with the
combined teachings of Hirata for the purpose of further providing base station with MS
terminal transmission intentions.
Although Hirata and Mori et al fail to teach wherein the first transmitter and the
second transmitter transmit the data of the MBMS and the synchronization signals,
respectively, at different time from each other, Terry disclose wherein the first
transmitter and the second transmitter transmit different data types (MBMS and the
synchronization signals) are transmitted at different time (see para: 0032, 0034,
interrupting concurrently transmitting signals, and processing timing of first
signal and second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the first transmitter
and the second transmitter transmit the data of the MBMS and the synchronization
signals, respectively, at different time from each other as taught by Terry et al with the
combined teachings of Hirata and Mori et al for the purpose of further providing base
station with MS terminal transmission intentions.
Although Terry et al, Hirata and Mori et al fail to teach transmitting in
discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al
disclose transmitting in discontinuous intervals, by circuitry of base station (see Figure
4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a
wireless MBMS communication system whereby the communication between
base station and UE includes discontinuous transmission periods wherein the
transmission originates from base stations.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement transmitting in discontinuous
intervals, by circuitry of base station as taught by Kettunen et al with the combined
teachings of Hirata, Mori et al and Terry et al for the purpose of further providing base
station with MS terminal transmission intentions.


Regarding claim 4, Hirata disclose a mobile terminal, the base station mobile
(see para: 0021, UE, mobiles); a first transmitter that discontinuously transmits data of
a multimedia broadcast multicast service (MBMS) to the mobile terminal (see para:
0025, 0026, MBMS communicates MBMS content data w/r to mobile
stations/mobile terminal.)
Although Hirata is not clear on disclosing the base station having a second
transmitter that discontinuously transmits synchronization signals, in analogous art, Mori
et al (See Figure 7, para: 0057, multiple servers (multiple antennae) (base
station/control unit) stops synchronization signal transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement a second transmitter that
discontinuously transmits synchronization signals as taught by Mori et al with the
combined teachings of Hirata and Terry for the purpose of further providing base station
with MS terminal transmission intentions.
Although Hirata and Mori et al fail to teach wherein the first transmitter and the
second transmitter transmit the data of the MBMS and the synchronization signals,
respectively, at different time from each other, Terry disclose wherein the first
transmitter and the second transmitter transmit different data types (MBMS and the
synchronization signals) are transmitted at different time (See para: 0032, 0034,
interrupting concurrently transmitting signals, and processing timing of first
signal and second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the first transmitter
and the second transmitter transmit the data of the MBMS and the synchronization
signals, respectively, at different time from each other as taught by Terry et al with the
combined teachings of Hirata and Mori et al for the purpose of further providing base
station with MS terminal transmission intentions.
Although Terry et al, Hirata and Mori et al fail to teach transmitting in
discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al
disclose transmitting in discontinuous intervals, by circuitry of base station (see Figure
4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a
wireless MBMS communication system whereby the communication between
base station and UE includes discontinuous transmission periods wherein the
transmission originates from base stations.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement transmitting in discontinuous
intervals, by circuitry of base station as taught by Kettunen et al with the combined
teachings of Hirata, Mori et al and Terry et al for the purpose of further providing base
station with MS terminal transmission intentions.

Regarding claim 5, Hirata disclose mobile terminal that performs radio
communication with a base station, (see para: 0021, UE, mobiles), the mobile
terminal (see para: 0021, UE, mobiles); a first receiver that receives discontinuously,
data of a multimedia broadcast multicast service (MBMS) from the base station (see
para: 0025, 0026, MBMS communicates MBMS content data w/r to mobile
stations/mobile terminal.)
Although Hirata is not clear on disclosing the base station having a second
receiver that transmits discontinuously, synchronization signals from the base station, in
analogous art, Mori et al (see Figure 7, para: 0057, multiple servers (multiple
antennae) (base station/control unit) stops synchronization signal transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement a second receiver that
discontinuously transmits synchronization signals as taught by Mori et al with the
combined teachings of Hirata and Terry for the purpose of further providing base station
Although Hirata and Mori et al fail to teach wherein the first receiver and the
second receiver receive the data of the MBMS and the synchronization signals from the
base station, respectively, at different time from each other, in analogous art, Terry
disclose the first receiver and the second receiver receive the data of the MBMS and
the synchronization signals from the base station (see para: 0032, 0034, interrupting
concurrently transmitting signals, and processing timing of first signal and
second signal transmission are unique.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the first receiver and
the second receiver receive the data of the MBMS and the synchronization signals from
the base station, respectively, at different time from each other as taught by Terry et al
with the combined teachings of Hirata and Mori et al for the purpose of further providing
base station with MS terminal transmission intentions.
Although Terry et al, Hirata and Mori et al fail to teach transmitting in
discontinuous intervals, by circuitry of base station in a similar endeavor, Kettunen et al
disclose transmitting in discontinuous intervals, by circuitry of base station (see Figure
4, para: 0002, 0028 & 0029, Kettunen teaches transmission of services in a
wireless MBMS communication system whereby the communication between
base station and UE includes discontinuous transmission periods wherein the
transmission originates from base stations.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement transmitting in discontinuous
intervals, by circuitry of base station as taught by Kettunen et al with the combined
teachings of Hirata, Mori et al and Terry et al for the purpose of further providing base
station with MS terminal transmission intentions.

8. 	Claims 6-13 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over Hirata (US PGPUB 20050159127) in view of Mori et al (US USPGPUB
20030055996) and Terry et al (USPGPUB 20120307622) and Kettunen (USPGPUB
2005/0232271) as applied to claims 2-5 above and further in view of Zhang (US PGPUB
20070275742.)

Regarding claim 6, Although Hirata, Mori, Terry and Kettunen are vague on
disclosing transmitting paging signals to the mobile terminal for incoming call processing
over a frequency band that at least partially overlaps a frequency band of the
transmitted data of the MBMS, analogous art, Zhang disclose MBMS data transmission
overlaps MBMS service area in a session start request (paging) as to provide MBMS
service to a terminal (see abstract, para: 0035, 0061, 0062, overlapping
bearers/service area of session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement transmitting paging signals to
the mobile terminal for incoming call processing over a frequency band that at least
partially overlaps a frequency band of the transmitted data of the MBMS as taught by
Zhang with the combined teachings of Hirata, Mori, Terry and Kettunen for the purpose
of further providing multicast/broadcast service to terminal transmission intentions.

Regarding claim 7, Although Hirata, Mori, Terry and Kettunen are vague on
disclosing wherein the base station is further configured to transmit paging signals to
the mobile terminal for incoming call processing over a frequency band that at least
partially overlaps a frequency band of the transmitted data of the MBMS, analogous art,
Zhang disclose MBMS data transmission overlaps MBMS service by BSC/RNC (base
station) which provides session start request (paging) to a terminal as to provide MBMS
service (see abstract, para: 0035, 0061, 0062, overlapping bearers/service area of
session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the base station is
further configured to transmit paging signals to the mobile terminal for incoming call
processing over a frequency band that at least partially overlaps a frequency band of
the transmitted data of the MBMS as taught by Zhang with the combined teachings of Hirata, Mori, Terry and Kettunen for the purpose of further providing multicast/broadcast service to terminal transmission intentions.

Regarding claim 8, Although Hirata, Mori, Terry and Kettunen are vague on
wherein the first transmitter is further configured to transmit paging signals to the mobile
terminal for incoming call processing over a frequency band that at least partially
overlaps a frequency band of the transmitted data of the MBMS, in analogous art,
Zhang disclose MBMS data transmission overlaps MBMS service by BSC/RNC (base
station/first transmitter) which provides session start request (paging) to a terminal as to
provide MBMS service (see abstract, para: 0035, 0061, 0062, overlapping
bearers/service area of session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the first transmitter is
further configured to transmit paging signals to the mobile terminal for incoming call
processing over a frequency band that at least partially overlaps a frequency band of
the transmitted data of the MBMS as taught by Zhang with the combined teachings of
Hirata, Mori, Terry and Kettunen for the purpose of further providing multicast/broadcast
service to terminal transmission intentions.

Regarding claim 9, Although Hirata, Mori, Terry and Kettunen are vague on
wherein the first receiver is further configured to receive paging signals to the mobile
terminal for incoming call processing over a frequency band that at least partially
overlaps a frequency band of the received data of the MBMS, Zhang disclose MBMS
data transmission overlaps MBMS service by BSC/RNC (base station/first transmitter)
which provides session start request (paging) to a terminal/first receiver as to provide
MBMS service (see abstract, para: 0035, 0061, 0062, overlapping bearers/service
area of session start request and MBMS service area.)
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to have been motivated to implement wherein the first receiver is
further configured to receive paging signals to the mobile terminal for incoming call
processing over a frequency band that at least partially overlaps a frequency band of
the received data of the MBMS as taught by Zhang with the combined teachings of
Hirata, Mori, Terry and Kettunen for the purpose of further providing multicast/broadcast
service to terminal transmission intentions.

Regarding claim 10, claim 10 include the limitations of claim 6, therefore, claim
10 is rejected for the same reasons as claim 6.

Regarding claim 11, claim 11 include the limitations of claim 7, therefore, claim
11 is rejected for the same reasons as claim 7.

Regarding claim 12, claim 12 include the limitations of claim 8, therefore, claim
12 is rejected for the same reasons as claim 8.

Regarding claim 13, claim 13 include the limitations of claim 9, therefore, claim
13 is rejected for the same reasons as claim 9.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
October 16, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467